 Exhibit 10.1
 
SECURED PROMISSORY NOTE
 
US$
New York, New York
 
September 11, 2008 (the “Issue Date”)



FOR VALUE RECEIVED, MANHATTAN PHARMACEUTICALS, INC., a Delaware corporation with
offices at 810 Seventh Avenue, 4th Floor, New York, New York 10019 (the
“Obligor” or “Debtor”), hereby promises to pay to the order of [NAME], an
individual residing at [ADDRESS] (the “Holder” or “Secured Party”), the
principal sum of [AMOUNT] in lawful money of the United States, together with
interest on the unpaid principal balance in accordance with the terms set forth
herein.
 
1. Interest Rate. Interest on the unpaid principal balance hereof shall accrue
at the rate of ten percent (10%) per annum from the Issue Date through but not
including the Maturity Date (as defined below).
 
2. Payment of Principal and Interest. Principal and interest shall be paid in
cash on March 10, 2008 (the “Maturity Date”) unless paid earlier by the Company.
This is one of a series of related secured promissory notes (in the aggregate
principal amount of $70,000.00) (the "Notes"). The Company shall pre-pay the
principal and interest due under the Notes, on a pro-rata basis in accordance
with original principal amounts, as and when the proceeds from the Collateral
are received by the Company. Furthermore, the Company shall pre-pay the
principal and interest due under the Notes, on a pro-rata basis in accordance
with original principal amounts, to the extent that the Company raises
additional debt or equity financing in excess of $100,000.
 
3. Place and Manner of Payment. All payments of principal and interest hereunder
shall be made by the Obligor to the Holder (or the Holder’s designee) at the
address of the Holder (or such designee) set forth above or such other address
as the Holder (or such designee) shall designate in writing to Obligor and shall
be made, at the Holder’s option, either by wiring such funds to an account
designated by the Holder or by certified or cashier’s check made payable to the
order of the Holder (or such designee of the Holder).


--------------------------------------------------------------------------------



4. Representations and Warranties of the Obligor. The Obligor has full legal
capacity, power and authority to execute and deliver this promissory note and to
perform its obligations hereunder, including, without limitation the granting of
the security interests in the Collateral (as defined below) in favor of the
Holder as set forth in Section 6 hereof. This promissory note is a valid and
binding obligation of the Obligor, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.
 
5. Events of Default; Remedies.
 
(a) For purposes of this promissory note, an “Event of Default” shall mean
(i) the failure by the Obligor to make any payment due hereunder in full on or
before the fifth (5th) business day following the Maturity Date; (ii) the
Obligor, pursuant to or within the meaning of Title 11, U.S. Code, or any
similar Federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (a) commences a voluntary case, (b) consents to the entry of
an order for relief against it in an involuntary case, (c) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (d) makes a general assignment for the benefit of its creditors or
(e)  admits in writing that it is generally unable to pay its debts as they
become due; (iii) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (a) is for relief against the Obligor in an
involuntary case, (b) appoints a Custodian of the Obligor or (c) orders the
liquidation of the Obligor, in each case, which order, decree or appointment is
not discharged or dismissed within sixty (60) days; (iv) a breach by the Obligor
of its representations an warranties under Section 5 of this promissory note; or
(v) a breach by the Obligor of any of its material covenants and agreements
under this promissory note, including, without limitation, its obligations under
Section 7 hereof, which breaches are not cured within ten (10) business days
after the Obligor has received written notice thereof from the Holder.
 
(b) Upon the occurrence of any Event of Default, the entire principal sum
outstanding, together with all accrued and unpaid interest and any and all other
obligations owing under this promissory note, shall immediately become due and
payable at the option of the Holder upon written notice to the Obligor. In the
event any payments of principal or interest or any other sums then owing by the
Obligor to the Holder have not been not paid, following the expiration of any
applicable grace periods for the payment of such amounts as set forth herein,
interest on such amounts shall accrue at the rate of twelve percent (12%) per
annum from the date such payment was due and payable through but not including
the date payment is made in satisfaction thereof.
 
(c) For the purposes of this promissory note, “business day” shall mean any day
other than Saturday, Sunday or any other day on which commercial banks in The
City of New York are authorized or required by law to remain closed.

-2-

--------------------------------------------------------------------------------



6. Security. To secure the full and punctual payment and performance of the
obligations of the Obligor under the Notes in accordance with the terms thereof,
the Obligor grants to the Holder (and to the other holders of the Notes), for
its and their benefit, a continuing security interest all of the collateral
described on Exhibit A hereto now owned or hereafter owned or acquired by the
Obligor (the “Collateral”). The Obligor will, from time to time, at the
Obligor’s expense, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including any filings of financing or continuation statements under the Uniform
Commercial Code of the applicable jurisdiction) that the Holder may reasonably
request in order to create, preserve, upgrade in rank, perfect, confirm or
validate the security interests or to enable the Holder to obtain the full
benefits of this Section 6, or to enable the Holder to execute and file
financing statements, financing statement amendments, or continuation statements
without the Obligor’s signature appearing thereon. The Obligor agrees that a
carbon, photographic, photostatic or other reproduction of this Note is
sufficient as evidence of its authorization for the Holder to file financing
statements (or amendments thereto) to perfect its security interest in the
Collateral. The Obligor covenants and agrees that it will not enter into any
agreement for the purpose of frustrating, limiting or otherwise impairing any of
the rights of the Holder under this Section 6. Upon the indefeasible payment in
full of all amounts due under this promissory, all obligations of the Obligor
under this Section 6 and all of the security interests in the Collateral granted
pursuant to this Section 6 shall terminate.
 
7. Successors and Assigns. This promissory note shall be binding upon the
Obligor and its successors and assigns, but the obligations of the Obligor under
this promissory note may not be assigned without the prior written consent of
the Holder.
 
8. Waivers; Jurisdiction. The Obligor hereby waives demand, presentment, notice
of dishonor, diligence, protest, notice of protest and all other notices or
demands relating to this promissory note. The Obligor also (a) acknowledges and
agrees that, in any suit, action, or proceeding under this promissory note, the
courts of the State of New York in the borough of Manhattan, The City of New
York, or the courts of the United States District Court for the Southern
District of New York shall have the exclusive jurisdiction thereof, (b) consents
to the jurisdiction of such courts and (c) consents to and waives any objection
which the Obligor now has or may hereafter have to proper venue existing in any
of such courts. THE UNDERSIGNED AGREES THAT ANY SUIT, ACTION OR PROCEEDING,
WHETHER CLAIM OR COUNTERCLAIM, ON OR WITH RESPECT TO THIS NOTE, SHALL BE TRIED
ONLY BY A COURT AND NOT BY A JURY. THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION
OR PROCEEDING.
 
9. Modifications. This promissory note cannot be changed, amended, or modified
orally but can only be changed, amended or modified by a writing signed by both
the Obligor and the Holder, and only with the consent of the holders of a
majority (based on outstanding principal) of the Notes. This writing is intended
by the Obligor and the initial Holder as a final expression of this promissory
note and also is intended as a complete and exclusive statement of the terms of
this promissory note. No course of prior dealing between the Obligor and initial
Holder or their respective affiliates, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement or modify any term
hereof, nor are there any conditions to the full effectiveness of this
promissory note.

-3-

--------------------------------------------------------------------------------



10. Governing Law. This promissory note and any and all matters arising directly
or indirectly herefrom shall be governed by, and construed in accordance with,
the laws of the State of New York, without regard to the choice or conflict of
laws principles thereof.
 
11. Warrants. Simultaneously with the delivery of this Note, the Company is
issuing and delivering to the Holder a warrant to purchase 24,000 shares of the
Company's common stock at a price per share of $0.20, which shall be exercisable
for a period of five (5) years following the Issue Date.
 
[Signature Page Follows.] 

-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Obligor has duly executed this promissory note as of the
date first above written.
 
OBLIGOR:
 
MANHATTAN PHARMACEUTICALS, INC.
 
By:
       
Name:
 
Title:


Signature Page to Secured Promissory Note


--------------------------------------------------------------------------------



Exhibit A
 
“Collateral” means only the following specific items of personal property of
Debtor, and no other property, right or interest:
 
1. Rent deposit, in the amount of approximately $44,000, held by Metropolitan
810 7th Avenue LLC (“Metropolitan”) pursuant to a lease for approximately 4,000
square feet of office space on the 4th floor of 810 Seventh Avenue, New York,
New York 10021 between the Debtor, as lessee, and Metropolitan, as lessor,
expiring on September 30, 2008 (expected to be received by October 31, 2008).
 
2. Refund of prepayment in the amount of $10,000 from Dow Pharmaceutical
Sciences, Inc. (“Dow”) pursuant to Task 1 of the Master Services Agreement dated
March 14, 2007 between Dow and the Debtor (expected to be received by September
15, 2008).
 
3. Company income tax refund anticipated to be received by November 30, 2008,
from the State of New York and the City of New York.

-6-

--------------------------------------------------------------------------------

